



COURT OF APPEAL FOR ONTARIO

CITATION: Burns v. RBC Life Insurance
    Company, 2020 ONCA 377

DATE: 20200610

DOCKET: C67837

Gillese, Brown and Jamal JJ.A.

BETWEEN

Randolph
    Burns

Plaintiff (Appellant)

and

RBC Life Insurance Company,
    Lauren McLean and Anna Oslizlok

Defendants (Respondents)

Deanna S. Gilbert, for the appellant

Barry G. Marta, for the respondents

Heard: In-writing

On
    appeal from the order of Justice Paul Perell of the Superior Court of Justice,
    dated December 3, 2019, with
reasons reported at 2019
    ONSC 6977
.

COSTS ENDORSEMENT

[1]

By
reasons for decision dated June 4, 2020, we
    allowed the appeal to the extent of granting the appellant leave to amend his
    Statement of Claim as against the individual respondents, Ms. McLean and Ms.
    Oslizlok. As the parties were unable to resolve the issue of costs, we heard
    brief cost submissions by teleconference on June 8, 2020.

[2]

The appellant seeks partial indemnity costs in the amount of $12,500.
    The respondents submit that they should be awarded partial indemnity costs in
    the amount of approximately $7,170 and no change should be made to the costs
    awarded by the motion judge.

[3]

In our view, success on the appeal was divided: the order of the motion
    judge striking out the Statement of Claim as against the individual respondents
    was not set aside but the order was varied to grant the appellant leave to
    amend his claim. Accordingly, we order no costs of the appeal.

[4]

The appellant sought to appeal the costs awarded by the motion
    judge. We reduce the costs awarded below from $6,000 to $3,000 payable only to
    RBC Life Insurance Company to reflect its success on the discovery-related part
    of the motion.

E.E.
    Gillese J.A.

David
    Brown J.A.

M.
    Jamal J.A.


